Citation Nr: 0527854	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  94-08 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residuals of a gunshot wound of the right calf, rated as 
scars prior to July 9, 2003, and from that time rated 10 
percent disabling for scars and 20 percent disabling for 
limitation of motion of the right ankle.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active military service from March 1970 to 
January 1972.  

This case arises to the Board of Veterans' Appeals (Board) 
from an August 1991 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied an increased (compensable) 
evaluation for residuals of a gunshot wound of the right 
calf.  In September 2003, the Board remanded the issue for 
additional development.  

In a May 2005 rating decision, VA's Appeals Management Center 
(AMC) assigned a separate 20 percent rating for right ankle 
limitation of motion.  On a claim for an original or an 
increased disability rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum schedular benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (cited in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board 
will therefore review all ratings assigned for the entire 
appeal period.  


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist the appellant by obtaining all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The service-connected gunshot wound of the right calf 
caused a through and through injury with resulting severe 
impairment of Muscle Group XI. 

3.  Two deep scars on the right calf do not cause limited 
motion nor do they exceed an area of 39 square centimeters; 
functional limitation due to either scar is not shown.  

4.  Neurologic deficits attributable to the gunshot wound of 
the right calf are mild, wholly sensory manifestations.

5.  The right knee has full range of motion.  

6.  The right ankle has exhibited marked limitation of motion 
throughout the appeal period. 


CONCLUSIONS OF LAW

1.  The criteria for a separate 30 percent schedular rating 
for severe injury to Muscle Group XI are met for the entire 
appeal period.  38 U.S.C.A. §§ 1155, 5107, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.55, 4.56, 4.73 Diagnostic Code 5311 (2005).

2.  A 20 percent schedular rating for right ankle limitation 
of motion is granted for that portion of the appeal period 
prior to July 9, 2003.  38 U.S.C.A. §§ 1155, 5107, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321(b), 4.1, 
4.3, 4.7, 4.10, 4.40. 4.45, 4.71 Plate I, 4.71a, Diagnostic 
Code 5271 (2005).

3.  A schedular rating higher than 20 percent for right ankle 
limitation of motion is denied for any portion of the appeal 
period.  38 U.S.C.A. §§ 1155, 5107, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.40. 4.45, 4.71 Plate I, 4.71a, Diagnostic Code 5271 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced VA's duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2004).

Under the VCAA, VA has a duty to tell a claimant what 
evidence is needed to substantiate a claim, what evidence the 
claimant is responsible for obtaining and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  
VA has also undertaken to tell claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) (2004).  

VA has notified the veteran of the information and evidence 
needed to substantiate his claim.  The RO provided a rating 
decision, a statement of the case, supplemental statements of 
the case, and VCAA notice letters sent in April 2002 and in 
January 2005.  The Board provided additional information in 
its recent remand.  These documents provided notice of the 
laws and governing regulations as well as the reasons for the 
determination made regarding his claim.  They told him of the 
evidence needed to substantiate the claim.  

The VCAA letters also told the veteran what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  The January 2005 letter specifically 
requested that he submit any evidence tending to show an 
increase in the severity of his right calf disability. 

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims file.  All 
identified evidence has been accounted for. 

The record shows that VA provided some required notice after 
the initial adverse decision on his claim.  VA should 
generally provide this notice prior to the initial adverse 
decision.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004).  Delayed notice is, however, generally not 
prejudicial to a claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  A sufficient remedy is provided if the 
Board ensures that the correct notice is ultimately provided 
by remanding the case.  The Board provided this remedy 
through its September 2003 remand.

VA has also provided required assistance in substantiating 
the claim by providing examinations, and obtaining all 
evidence adequately identified by the veteran or the record.  
38 U.S.C.A. § 5103A (b)-(d) (West 2002).

Background

The veteran suffered an accidental gunshot wound on March 20, 
1971, while cleaning a weapon in Vietnam.  One report notes a 
pistol had discharged, but another report notes that an M-16 
had discharged.  The bullet entered and exited the right 
calf.  Debridement was carried out at an evacuation hospital.  
Primary closure was delayed.  A 2-inch wound and a 3-inch 
wound with no nerve or artery involvement were noted.  There 
was moderate edema at the right ankle at the time of 
discharge from the hospital on April 9.  

On April 12, 1971, the wound was healing and the Achilles 
tendon was re-attaching.  Boot wear and physical activity 
were restricted.  On May 3, 1971, a little tenderness was 
noted, but the wound had healed and the veteran was returned 
to full duty.  In June 1971, he complained of considerable 
pain along the entire leg.  Physical therapy increased range 
of motion and strengthened the muscles.  

In November 1971, the veteran complained of right calf pain.  
The impression was internal scar tissue.  A November 1971 
separation examination report reflects a 4-inch scar on the 
right leg, but does not mention any associated disability.  

In April 1981, the RO granted service connection for a 
gunshot wound scar of the right calf and assigned a 
noncompensable evaluation under Diagnostic Code 7805.

On May 23, 1991, the RO received the veteran's claim for an 
increased rating.  He reported that he was not working 
because he was disabled.  He requested pension due to his 
right leg, back, nerves, and lungs.  He reported recent VA 
treatment.  

The RO obtained a report of VA hospitalization from March 6 
to 27, 1991.  A March 13, 1991, VA neurology consultation 
report reflects complaint of pain and numbness of both legs 
from the knees down.  The veteran reported that the pain had 
been present since the war.  The neurologist noted sensation 
deficits.  A nerve conduction velocity study confirmed 
sensory and motor peripheral neuropathy, most likely axonal.  
The hospital discharge diagnoses include peripheral 
neuropathy, both sensory and motor.  

In August 1991, the RO denied a compensable rating for 
gunshot wound of the right calf.  This appeal ensued.  

A September 1991 VA outpatient treatment report reflects that 
the prior nerve conduction velocity study was compatible with 
sensory motor polyneuropathy most likely axonal, probably 
secondary to bullet wound trauma on the right side.  

In a September 1992 substantive appeal, the veteran argued 
that he had numbness and pain from the knee down, worse with 
flexion.  He reportedly had swelling of the right leg and he 
walked with a limp.  

A March 1993 VA medical certificate reflects complaint of 
right leg numbness.  An examiner found the right calf 
"diameter" to be less and the right foot was weaker.  The 
diagnostic impression was status post gunshot wound with 
right leg atrophy.  

In March 1993, the veteran testified before an RO hearing 
officer that he shot his right calf with a pistol.  He 
testified that after the wound healed he could not bend the 
leg or do his job because of pain and numbness.  The leg was 
currently weak and he could not squat or stand for a long 
period of time due to worsening, persistent pain.  He 
testified that he had fallen two or three times because of 
permanent numbness from the knee to the ankle.  He clarified 
that the pain was in the back of the right calf.  He also 
reported that he could not fully raise the right foot.

A March 1993 VA muscles compensation and pension examination 
report reflects that the physician noted a history of a 
gunshot wound of the right leg and a complaint of persistent 
pain from the knee to the ankle.  The physician reported 
healed entrance and exit scars in the middle and distal 
thirds, respectively, of the right lower leg.  There was no 
limitation of motion of the knee; however, there was moderate 
to marked loss of gastrocnemius muscle tissue.  The diagnosis 
was residual gunshot wound of the right leg.  

In August 1993, the RO granted a 10 percent rating effective 
from May 23, 1991, under Diagnostic Code 5311.  

In September 1994, the veteran essentially reported that his 
service-connected right calf condition had worsened.  In 
March 1995, he argued that his right leg was much more 
disabled than reflected by a 10 percent rating.  In September 
1996, the veteran reported that excruciating pain prevented 
him from sleeping and he reported that he lost motor control 
of the right leg.

In July 1998, the Board remanded the case for further 
neurologic evaluation.  

The veteran underwent a VA neurology examination in January 
1999.  The physician reviewed the claims file.  The veteran 
reported right leg pain for which he took naproxen.  He 
reported muscle weakness, difficulty squatting, and pain on 
extending either leg.  He walked with a slow, guarded gait 
using a cane.  He limped in favor of the right leg.  Muscle 
strength was diminished, particularly due to pain, which 
prevented further evaluation.  All extremities had diminished 
pinprick and vibration sensation.  Ankle jerks were symmetric 
but diminished (+1).  The diagnoses were status post gunshot 
wound; and, peripheral neuropathy due to "a generalized 
process" rather than a gunshot wound.  

The physician described the right calf scars as a 6 
centimeters by 3 centimeters brownish-colored, oval scar with 
mild loss of underlying tissue on the right medial calf; and, 
a fading 3 centimeters by 1 centimeter oval scar on the 
posterior aspect of the right leg.  Both scars were 
moderately tender to palpation. 

In January 2001, the veteran reported worsening symptoms.  

In July 2003, the veteran underwent a VA neurology 
compensation and pension examination.  The examiner reviewed 
the claims file and noted generalized, idiopathic peripheral 
neuropathy.  The veteran complained of pain and occasional 
cramps in the lower extremities with greater pain on the 
right.  He claimed that walking and bending increased the 
pain and interfered with activities.  The examiner reviewed 
several pain medications.  The examiner noted bilateral lower 
extremity sensory deficits, but found dysesthesia (distortion 
of sense of touch) and allodynia to touch (pain resulting 
from a non-noxious stimulus to normal skin) in the right leg 
only.  The examiner found no atrophy in any extremity.  Ankle 
jerks were symmetrical, but diminished.  The examiner did not 
mention whether any deficit was due to paralysis, neuritis, 
or neuralgia, but called the disorder "polyneuropathy" and 
found that it affected the right lower extremity more.  

The veteran walked with a limp favoring the right and used a 
cane.  He was unable to perform a tandem gait, or to walk on 
heels or toes, due to pain in the right leg.  The diagnosis 
was generalized nonfocal peripheral poly neuropathy in the 
lower extremities, idiopathic, not due to service-connected 
gunshot wound.  The examiner further opined that if there was 
a right leg nerve lesion due to the gunshot wound, it was 
overshadowed by diffuse peripheral neuropathy, but added, 
"And then, in my opinion, at least as likely as not, related 
to the gunshot wound."  

The veteran also underwent a VA muscles compensation and 
pension examination in July 2003.  The examiner reviewed the 
claims file.  The veteran reported right leg pain that 
severely reduced his activities.  He used Vioxx(r), which 
controlled pain for 8 to 10 hours.  Rainy weather was likely 
to cause flare-ups.  He also reported numbness, weakness, and 
inability to bear weight on the right leg.  He had no current 
left leg complaint.  

The VA examiner found mild to moderate gastrocnemius muscle 
tissue loss near the entry wound scar.  There appeared to be 
no tendon damage.  Gastrocnemius strength was not evaluated 
due to pain on use.  The examiner did not mention the 
circumference of either calf.  The examiner reported that the 
right ankle moved through a "useful" range of motion, 
limited by pain, easy fatiguability, and weakness.  The right 
ankle dorsiflexed to 5 degrees and plantar flexed to 20 
degrees.  Right calf disability made walking difficult and 
had a "major functional impact."  No muscle herniation, 
adhesion or tendon damage was noted.  

The VA examiner described the right calf scars as an entry 
scar that was 5 centimeters by 3 centimeters, vertical-
shaped, fading, with mild to moderate loss of subcutaneous 
tissue on the right posterolateral calf.  The exit scar on 
the right distal leg posterior aspect was 4 centimeters by 2 
millimeters[sic] and vertical-shaped.  Both scars were 
moderately tender to palpation and hyposensitive to pinprick.  
The examiner agreed that peripheral neuropathy overshadowed 
the residuals of a gunshot wound.  

As noted in the introduction, in a rating decision issued in 
May 2005, the AMC granted service connection for residuals of 
a gunshot wound with limitation of motion of the right ankle 
effective from July 9, 2003.  The AMC assigned a 20 percent 
rating under Diagnostic Code 5271-5311.  The AMC also recoded 
the 10 percent rating for scars under Diagnostic Code 5311-
7804.  

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a VA Schedule for Rating 
Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  Diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4.  The entire medical 
history is reviewed when making disability evaluations.  
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records. 
38 C.F.R. § 4.2.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2005), pertaining to functional impairment.  
The United States Court of Appeals for Veterans Claims 
(Court) has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry is not 
to be limited to muscles or nerves.  These determinations 
are, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).

During the lengthy appeal period, the rating criteria of MG 
(muscle group) XI changed, effective July 3, 1997.  When a 
regulation or rating criteria are changed during the course 
of an appeal, the criteria that are more advantageous to the 
veteran should be applied.  See VAOPCGPREC 3-2000.  In this 
case, however, the criteria were extensively reorganized but 
did not change substantively.  Thus, the Board will consider 
the revised version only.  See 38 C.F.R. § 4.73, Diagnostic 
Code 5311 (2005).

The Board will review the case to determine whether higher 
ratings are warranted under all potential diagnostic codes 
for the entire appeal period.  

The right leg has been rated 10 percent disabling under 
Diagnostic Code 5311 during the entire appeal period.  
Diagnostic Code 5311 refers to MG XI, which controls plantar 
flexion of the foot and toes, stabilization of the arch, and 
flexion of the knee to some extent, and includes the 
gastrocnemius muscle.  In addition, a separate 20 percent 
rating was granted for right ankle limitation of motion, 
effective from July 9, 2003.

The SMRs note that the missile passed through the veteran's 
right gastrocnemius muscle, destroyed muscle tissue, severed 
the Achilles tendon, interfered with right ankle range of 
motion, and produced two tender wound scars.  The Board will 
therefore consider a rating for MG XI, a rating for ankle 
limitation of motion, a rating for each scar, and a rating 
for any additional impairment not covered in those ratings, 
in accordance with the Court's holding in Esteban v. Brown, 
6 Vet. App. 259, 261 (1994) (separate ratings for separate 
problems arising from the same injury if they do not 
constitute the same disability or same manifestation under 38 
C.F.R. § 4.14).  

According to § 4.56, an open or comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved, unless for certain locations the 
evidence establishes that the muscle damage is minimal.  
38 C.F.R. § 4.56(a) (2005).  In this case, because no open or 
comminuted fracture has been attributed to the gunshot wound, 
this subsection does not apply.  

A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b) (2005).  This section 
does apply to the instant case, as the evidence establishes a 
through and through injury with muscle damage. 

The type of injury associated with a "moderate" muscle 
disability is described as being from a through-and-through 
or deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of debridement, or 
prolonged infection.  History should include evidence of in-
service treatment for the wound, as well as a record of 
consistent complaints of symptoms of muscle wounds, 
particularly lower threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings should include small or linear 
entrance and (if present) exit scars, indicating short track 
of missile through muscle tissue, and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(1),(2) (2005).  

According to 38 C.F.R. § 4.73, Diagnostic Code 5311, a 
"moderate" muscle disability warrants a 10 percent rating. 

The type of injury associated with a "moderately severe" 
muscle disability is described as being from through-and-
through or deep penetrating wounds by a small high-velocity 
missile or a large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  History should include prolonged 
hospitalization in service for treatment of the wound and 
consistent complaints of the cardinal signs and symptoms of 
muscle disability, and, if present, evidence of inability to 
keep up with work requirements.  Objective findings should 
include entrance and (if present) exit scars indicating the 
track of the missile through one or more muscle groups.  
Tests of strength, endurance, or coordination movements 
compared with the corresponding muscles of the uninjured side 
demonstrate positive evidence of impairment.  Palpation of 
the muscles shows loss of deep fascia or of muscle substance 
or soft flabby muscles in the wound area, with moderate loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscles as compared with the sound side.  38 C.F.R. § 
4.56(d)(3) (2005).  

According to Diagnostic Code 5311, a "moderately severe" 
muscle injury warrants a 20 percent rating.  

The type of injury associated with a "severe" disability of 
muscles includes a through and through or deep penetrating 
wound due to high velocity missile, or large or multiple low 
velocity missiles, or with a shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  The history and complaint should include 
cardinal signs and symptoms of muscle disability (loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement) 
worse than those shown for moderately severe muscle injuries, 
and, if present, evidence of inability to keep up with work 
requirements.  Objective findings show ragged, depressed, and 
adherent scars indicating wide damage to muscle groups in the 
track of the missile.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
Palpation of the muscles shows loss of deep fascia or of 
muscle substance or soft flabby muscles in the wound area.  
38 C.F.R. § 4.56(d)(4) (2005).  

According to Diagnostic Code 5311, a "severe" muscle 
disability warrants a 30 percent rating.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c) (2005).  

Because the chief complaint concerning the right calf has 
been pain on use, the Board finds that fatigue-pain, a 
cardinal sign of muscle disability, is shown.  The SMRs 
reflect a through and through wound due to high velocity 
missile and subsequent debridement with internal scar tissue 
causing additional pain during recovery.  The Achilles tendon 
was severed.  Objective findings during the appeal period 
show muscle tissue loss with tender scars, but do not show 
ragged, depressed, and adherent scars indicating "wide" 
damage to muscle groups in the track of the missile.  

Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  Especially noted is 
the recent muscles examination report that reflects a "major 
functional impact."  Palpation shows moderate gastrocnemius 
tissue loss in the wound area.  

Thus, the Board must distinguish between the various levels 
of muscle disability discussed above.  In this case, the 
muscle disability is clearly worse than a "moderate" 
disability because impairment of function, muscle atrophy, 
and internal muscle scarring were reported and these 
conditions are not included in the description of 
"moderate" disability.  

The MG XI disability more nearly approximates the criteria 
for a "severe" muscle disability.  Although the two scars 
are not shown to be "ragged or adherent" the Board assumes 
that they are somewhat depressed, as moderate to marked loss 
of underlying muscle tissue has been described by various 
examiners.  The gastrocnemius muscle does not swell and 
harden abnormally in contraction, although the veteran did 
report occasional swelling.  

Diminished muscle excitability, which is a sign of "severe" 
muscle disability, was shown in September 1991, as motor poly 
neuropathy probably secondary to bullet wound trauma was 
found.  Other examiners have found non-service-connected 
bilateral lower extremity peripheral neuropathy, but 
acknowledged underlying gunshot wound neuropathy.  These 
examiners have noted but have not explained why the right leg 
is more neurologically impaired than the left.  

Finally, right leg atrophy is clearly noted on a March 1993 
VA medical certificate.  Thus, induration or atrophy of an 
entire muscle, which is a specific sign of a "severe" 
muscle disability, is shown.  38 C.F.R. § 4.56(d) (4). 

Applying the rating criteria to the current manifestations, 
the Board finds that the criteria for a 30 percent rating are 
met, as a severe injury to MG XI is shown.  The Board will 
therefore grant a 30 percent rating.  

There is no evidence that the residual of a right leg gunshot 
wound has caused any vascular disability.  With respect to 
sensory deficits, however, there is evidence of right calf 
numbness, allodynia, and dysesthesia.  However, a muscle 
injury rating will not be combined with a peripheral nerve 
paralysis rating of the same body part, unless the injuries 
affect entirely different functions.  38 C.F.R. § 4.55(a) 
(2005).  

In this case, any right calf numbness, allodynia, or 
dysesthesia attributable to the gunshot wound would affect 
sensation only, which is a function separate from motor 
strength.  However, these sensory deficits are mild 
manifestations that would not warrant a compensable rating 
under Diagnostic Code 8522.  38 C.F.R. § 4124a, Diagnostic 
Code 8522.  Thus, a separate compensable rating under 
Diagnostic Code 8522 is not appropriate.  

Turning to limitation of motion of the right knee, the March 
1993 VA muscles examination report reflects that the right 
knee had full range of motion.  No other right knee range of 
motion complaint is of record.  Thus, a separate rating for 
right knee limitation of motion is not appropriate.  

Turning next to limitation of motion of the right ankle, the 
AMC assigned the 20 percent rating for right ankle limitation 
of motion effective from July 9, 2003, the date of a VA 
examination in which the range of motion of the right ankle 
was recorded.  The Board finds no medical evidence tending to 
show that the right ankle was not markedly limited prior to 
July 9, 2003.  The veteran testified in 1993 that he could 
not fully raise the right foot.  Thus, the date of the VA 
examination is clearly not the date that the disability 
began.  The evidence favors a 20 percent rating for right 
ankle limitation of motion under Diagnostic Code 5271 for 
that portion of the appeal period prior to July 9, 2003.  

Because the maximum schedular rating available under 
Diagnostic Code 5271 has been granted, there is no need for 
further evaluation for a higher schedular rating.  38 C.F.R. 
§ 4.71a Diagnostic Code 5271 (2005).  The disability does not 
meet the criteria for a higher evaluation under any other 
applicable diagnostic code.  

Moreover, when the maximum schedular rating is in effect for 
loss of motion of a joint, and the disability does not meet 
the criteria for a higher evaluation under any other 
applicable diagnostic code (after all other potential codes 
have been considered), further consideration of functional 
loss may not be required.  Johnston v. Brown, 10 Vet. App. 80 
(1997).  Thus, the Board need not consider assigning a higher 
schedular rating under the tenets of DeLuca, supra.

Turning to a rating or ratings for the skin scars, all skin 
scar examiners have found the entry gunshot wound scar on the 
right medial calf and the exit wound scar lower on the right 
calf to be tender to palpation.  No functional limitation is 
shown to be due to either scar.  The medical evidence 
reflects underlying tissue damage, thus, the scars are deep 
scars, rather than superficial scars.

The rating criteria for skin scars changed during the appeal 
period.  The veteran must therefore be accorded the benefit 
of whichever version of the rating criteria is favorable to 
him.  The Board will first consider the prior provisions.  

Under the prior provisions of Diagnostic Code 7804, a 10 
percent rating is warranted for superficial scars that are 
tender and painful on objective demonstration.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (effective prior to August 30, 
2002).  Because these scars are not superficial scars, 
however, Diagnostic Code 7804 is not for application.  

Under the prior provisions, other scars, that is, deep scars, 
are rated under Diagnostic Code 7805 based on limitation of 
function of the body part affected.  However, any functional 
limitation has been rated under other diagnostic codes and no 
additional functional limitation due to either scar is shown.  
Thus, a separate rating for the service-connected scars under 
the prior provision is not warranted. 

Under the revised rating criteria for skin scars, deep scars, 
other than those on the head or neck, or those that limit 
motion, are rated under Diagnostic Code 7801 as follows: 

A 10 percent rating is warranted where the scar or 
scars covers an area or areas exceeding 6 square 
inches (39 sq. cm.).  A 20 percent rating is 
warranted where the scar or scars covers an area or 
areas exceeding 12 square inches (77 sq. cm.).  A 
30 percent rating is warranted where the scar or 
scars covers an area or areas exceeding 72 square 
inches (465 sq. cm.).  A 40 percent rating is 
warranted where the scar or scars covers an area or 
areas exceeding 144 square inches (929 sq. cm.).  

Note (1): Scars in widely separated areas as on two 
or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 
§ 4.25 of this part.  

Note (2): A deep scar is one associated with 
underlying tissue damage.  

38 C.F.R. § 4.118, Diagnostic Code 7801 (effective August 30, 
2002). 

The medical evidence reflects that the entry wound scar is a 
deep scar that measures 6 by 3 centimeters.  The exit wound 
scar is a deep scar that measures 4 centimeters by 2 
centimeters, at best.  Thus, the total scar area is no more 
than 26 square centimeters.  Because this does not exceed 39 
square centimeters, the criteria for a separate compensable 
evaluation for the deep skin scars are not more nearly 
approximated.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim and the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  A separate 
compensable rating for the right calf scars must therefore be 
denied.  

The provisions of 38 C.F.R. § 3.321(b) (2005) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the Rating Schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. App.  
524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the disability has not been shown, or alleged, 
to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 


ORDER

A 30 percent schedular rating for injury to Muscle Group XI 
is granted for the entire appeal period.  

A 20 percent schedular rating for right ankle limitation of 
motion is granted for that portion of the appeal period prior 
to July 9, 2003. 

A schedular rating higher than 20 percent for right ankle 
limitation of motion is denied for any portion of the appeal 
period.  



	                        
____________________________________________
	A. BRYANT 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


